DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-10, 14, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hestetune (6386238).  The reference to Hestetune discloses the recited device comprising:
a tubular structure (10; figs 1-3) extending between an open proximal free end (12; figs 1-3) and an open distal free end (14; figs 1-3; note the distal and proximal ends could be reversed as well and still meet this claim language); and
a first securing means (30; figs 1-3) coupled to and extending radially from the tubular structure (seen in figs 1-3), the first securing means being disposed at a first longitudinal location closer to one of the distal end and the proximal end than to the other of the proximal end and the distal end (see figs 1-3),
wherein the first securing means is extendable about a circumference of the tubular structure at the first longitudinal location (seen in figs 1-3; where 30 extends around the circumference of the tubular structure at a first longitudinal position).
With respect to claim 2, a second securing means (32; figs 1-3) coupled to and extending radially from the tubular structure, the second securing means being disposed at a second longitudinal location closer to the other of the proximal end and the distal end (see figs 1-3),
wherein the second securing means is extendable about a circumference of the tubular structure at the second longitudinal location (this can be seen in figs 1-3; see the discussion above of the first securing means).
With respect to claim 3, the first securing means comprises at least one of hook-and- loop fastener and elastic (col 2, lines 17-29 discusses hook and loop type fasteners can be used).
With respect to claim 4, the first securing means is releasably coupled to the tubular structure (a hook and loop fastener would be capable of being releasably coupled; but drawstrings can also be removed if desired).
With respect to claim 5, the first and second securing means are releasably coupled to the tubular structure (a hook and loop fastener would be capable of being releasably coupled; but drawstrings can also be removed if desired).
With respect to claim 8, a system comprising (see claim 1 above as well):
a substantially tubular structure (10; figs 1-3) extending between an open proximal free end (12; figs 1-3) and an open distal free end (14; figs 1-3);
a conduit extending at least partially through the substantially tubular structure (40,50; figs 2-3);
a securing means (32; figs 1-3) coupled to and extending radially from the tubular structure;
wherein the securing means releasably secures the substantially tubular structure about at least a portion of the conduit (a hook and loop faster would be capable of being releasably coupled; but drawstrings can also be removed if desired).
With respect to claim 9, the conduit extends completely through the substantially tubular structure (seen in figs 2, 3; where the coiled portion forming the conduit it completely in the tubular structure).
With respect to claim 10, the conduit comprises a free end terminating with a nozzle (col 1, lines 10-27 discusses an air hose which are known in the art to be provided with nozzles at the end which allows the conduit to be connected to tools or use the tube as a blower as is known in a shop).
	With respect to claim 14, the conduit comprises a substantially cylindrical flexible tube (air hoses are known to be flexible and the coiled nature of the tube would make it flexible as well).
	With respect to claim 16, the method is suggested comprising the steps of:
providing a substantially tubular structure (10) having an open proximal end (12) and an open distal end (14; the reference teaches the structure and therefore the method of providing the structure is covered as well);
providing a conduit (40,50); 
 providing a circumferential securing means (32); 
inserting the conduit at least partially into the substantially tubular structure (figs 2-3 show the conduit inserted into the tubular structure);
securing the substantially tubular structure about the conduit using the circumferential securing means (seen in figs 2 and 3); and conducting a fluid through the conduit (col 1, lines 10-27 discusses use of an air hose which is known to conduct air).
	With respect to claim 17, the conduit extends completely through the substantially tubular structure (seen in figs 2, 3; where the coiled portion forming the conduit it completely in the tubular structure).
With respect to claim 18, the conduit comprises a free distal end terminating with a nozzle (col 1, lines 10-27 discusses an air hose which are known in the art to be provided with nozzles at the end which allows the conduit to be connected to tools or use the tube as a blower as is known in a shop).
	With respect to claim 19, the substantially tubular structure is secured proximate the free end (seen in figs 2 and 3 to be secured to the tube at a free end).
	With respect to claim 20, the step of dispensing the fluid from the free end (air is dispensed to the tools as is known in the art).

Claim(s) 1-9 and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rickards (2004/0103949).  The reference to Rickards discloses the recited device comprising:
a tubular structure (22; figs 2-4) extending between an open proximal free end (26; figs 2-4) and an open distal free end (26; figs 2-4; note the distal and proximal ends could be reversed as well and still meet this claim language); and
a first securing means (28; figs 2-4) coupled to and extending radially from the tubular structure (seen in figs 2-4), the first securing means being disposed at a first longitudinal location closer to one of the distal end and the proximal end than to the other of the proximal end and the distal end (see figs 2-4),
wherein the first securing means is extendable about a circumference of the tubular structure at the first longitudinal location (seen in figs 2-4; where 28 extends around the circumference of the tubular structure at a first longitudinal position).
With respect to claim 2, a second securing means (28; figs 2-4) coupled to and extending radially from the tubular structure, the second securing means being disposed at a second longitudinal location closer to the other of the proximal end and the distal end (see figs 2-4),
wherein the second securing means is extendable about a circumference of the tubular structure at the second longitudinal location (this can be seen in figs 2-4; see the discussion above of the first securing means).
With respect to claim 3, the first securing means comprises at least one of hook-and- loop fastener and elastic ([0033] discusses an elastic cord 28 can be used; [0035] discusses hook and loop type fasteners 36 can be used too).
With respect to claim 4, the first securing means is releasably coupled to the tubular structure (a hook and loop fastener would be capable of being releasably coupled; but drawstrings can also be removed if desired; element 30 could also be removed and the drawstring removed, or fig 8 shows a tied on string as well which is also releasably coupled).
With respect to claim 5, the first and second securing means are releasably coupled to the tubular structure (a hook and loop fastener would be capable of being releasably coupled; but drawstrings can also be removed if desired; element 30 could also be removed and the drawstring removed, or fig 8 shows a tied on string as well which is also releasably coupled).
With respect to claim 6, a relief slot (34; fig 4) extending longitudinally inward from one of the proximal end and the distal end (see fig 4).
With respect to claim 7, the relief slot terminates between the one of the proximal end and the distal end and the first securing means (see fig 4).
With respect to claim 8, a system comprising (see claim 1 above as well):
a substantially tubular structure (22; figs 2-4) extending between an open proximal free end (26; figs 2-4) and an open distal free end (26; figs 2-4);
a conduit extending at least partially through the substantially tubular structure (10; figs 1, 5-6);
a securing means (28,36; figs 2-4, 6) coupled to and extending radially from the tubular structure;
wherein the securing means releasably secures the substantially tubular structure about at least a portion of the conduit (a hook and loop fastener would be capable of being releasably coupled; but drawstrings can also be removed if desired; element 30 could also be removed and the drawstring removed, or fig 8 shows a tied on string as well which is also releasably coupled).
With respect to claim 9, the conduit extends completely through the substantially tubular structure (seen in figs 2, 3; only the added on connectors 12 extend from the tubular structure 20 thereby placing the complete conduit 10 within the tubular structure).
	With respect to claim 14, the conduit comprises a substantially cylindrical flexible tube (figs 1-4 show the conduit is capable of bending, fig 1 shows it is corrugated which also aids in bending; [0026] states conduit 10 is flexible).
	With respect to claim 15, the cylindrical tube comprises a corrugated circumferential wall (fig 1 shows the tube 10 is corrugated; [0026] states it can be corrugated as well).
	With respect to claim 16, the method is suggested comprising the steps of:
providing a substantially tubular structure (22) having an open proximal end (26) and an open distal end (26; the reference teaches the structure and therefore the method of providing the structure is covered as well);
providing a conduit (10); 
 providing a circumferential securing means (28,36); 
inserting the conduit at least partially into the substantially tubular structure (figs 2-3 show the conduit inserted into the tubular structure);
securing the substantially tubular structure about the conduit using the circumferential securing means (seen in figs 2 and 3); and conducting a fluid through the conduit ([0004] discusses pumping water through the conduit).
	With respect to claim 17, the conduit extends completely through the substantially tubular structure (seen in figs 2, 3; where the corrugated portion 10 forming the conduit is completely in the tubular structure with only the added couplings 12 extending outside the tubular structure).

Claim(s) 10-13 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rickards.
With respect to claim 10, the conduit comprises a free end terminating with a nozzle ([0003-4] discusses a suction hose which connects via fittings 12 to other hoses or a truck, but these fittings 12 could themselves be considered as a form of nozzle where the specific structure of the nozzle isn’t being claimed, therefore the reference is considered to teach a nozzle, but if not it would have been obvious to one skilled in the art to provide a nozzle since the hose is used to suction fluid and a nozzle would help protect suctioning up foreign materials into the hose as such is an obvious choice of mechanical expedients).
With respect to claim 11, comprising heated fluid disposed within the conduit (such is merely setting forth intended use of what the hose is to convey and does not have any structural limitation to the conduit itself therefore the conduit of the reference is capable of conveying heated water, and if such suction hose was used to suck water from a pool then such is capable of being heated fluid for being conveyed, or it would have been obvious to use the conduit with other fluids including heated ones as such is merely intended use and obvious to increase the usefulness of the conduit making it more valuable).
With respect to claim 12, the heated fluid is moving through the conduit in a direction from the proximal end towards the distal end (such is merely setting forth intended use of what the hose is to convey and does not have any structural limitation to the conduit itself therefore the conduit of the reference is capable of conveying heated water, and if such suction hose was used to suck water from a pool then such is capable of being heated fluid for being conveyed, or it would have been obvious to use the conduit with other fluids including heated ones as such is merely intended use and obvious to increase the usefulness of the conduit making it more valuable; and ultimately the fluid flows in a direction which can be described as proximal to distal end be defining the ends as needed).
With respect to claim 13, the heated fluid is heated air (such is merely setting forth intended use of what the hose is to convey and does not have any structural limitation to the conduit itself therefore the conduit of the reference is capable of conveying air especially when such is often entrained in the intake of fluid such as water, and if such suction hose was used to suck water from a pool which often entrains air into the fluid in spa portions of the pool, then such is capable of being fluid which includes air for being conveyed, or it would have been obvious to use the conduit with other fluids including air as such is merely intended use and obvious to increase the usefulness of the conduit making it more valuable; and conveying other fluids including air would make the conduit more versatile).
With respect to claim 18, the conduit comprises a free distal end terminating with a nozzle (as discussed above for claim 10, element 12 can be considered a nozzle or obvious to provide one).
	With respect to claim 19, the substantially tubular structure is secured proximate the free end (seen in figs 2 and 3 to be secured to the tube at a free end, so this limitation is taught by the reference).
	With respect to claim 20, the step of dispensing the fluid from the free end (the discharge of fluid from the hose from element 12 if not connected to anything is dispensing the fluid from the free end of the hose, which the hose is capable of doing and merely intended use as well).

Claim(s) 1-5 and 8-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huber (7085422).  The reference to Huber discloses the recited device comprising:
a tubular structure (1; figs 1, 4-5) extending between an open proximal free end (2; fig 1 shows two ends one is proximal the other distal) and an open distal free end (3; fig 1 shows ends; note the distal and proximal ends could be reversed as well and still meet this claim language); and
a first securing means (4; 17; fig 1) coupled to and extending radially from the tubular structure (seen in fig 1), the first securing means being disposed at a first longitudinal location closer to one of the distal end and the proximal end than to the other of the proximal end and the distal end (see fig 1),
wherein the first securing means is extendable about a circumference of the tubular structure at the first longitudinal location (see fig 1; col 4, lines 51-67 discusses the tubular structure passes through which suggests the securing means extends about the circumference of the tubular structure).
With respect to claim 2, a second securing means (5; fig 1) coupled to and extending radially from the tubular structure, the second securing means being disposed at a second longitudinal location closer to the other of the proximal end and the distal end (see fig 1),
wherein the second securing means is extendable about a circumference of the tubular structure at the second longitudinal location (this can be seen in fig 1; see the discussion above of the first securing means).
With respect to claim 3, the first securing means comprises at least one of hook-and- loop fastener and elastic (col 5, line 61 to col 6, line 13 discusses hook and loop type fasteners can be used too).
With respect to claim 4, the first securing means is releasably coupled to the tubular structure (a hook and loop fastener would be capable of being releasably coupled; but drawstrings can also be removed if desired; fig 5 shows tie 118 which could be pulled through and therefore is releasably coupled as well).
With respect to claim 5, the first and second securing means are releasably coupled to the tubular structure (a hook and loop fastener would be capable of being releasably coupled; but drawstrings can also be removed if desired; fig 5 shows tie 118 which could also be pulled through and therefore is releasably coupled as well).
With respect to claim 8, a system comprising (see claim 1 above as well):
a substantially tubular structure (1; fig 1) extending between an open proximal free end (fig 1 shows end 2) and an open distal free end (3; fig 1);
a conduit extending at least partially through the substantially tubular structure (16, 123; figs 4, 5);
a securing means (4,5, 17; figs 1, 4) coupled to and extending radially from the tubular structure;
wherein the securing means releasably secures the substantially tubular structure about at least a portion of the conduit (col 4, lines 51-67 discusses passing the conduit through the tubular structure and tightening the securing means which clearly teaches releasable securing of the tubular structure to the conduit via the securing means).
With respect to claim 9, the conduit extends completely through the substantially tubular structure (seen in fig 1; only the added on connectors 6,7 extend from the tubular structure 1 thereby placing the complete conduit 16 within the tubular structure).
With respect to claim 10, the conduit comprises a free end terminating with a nozzle (fig 5 for example shows a nozzle 112 on a free terminal end of the conduit).
With respect to claim 11, comprising heated fluid disposed within the conduit (col 6, lines 51-56 discusses heating means  to heat a respiratory gas in the conduit which would lead to heated fluid being conveyed through the conduit).
With respect to claim 12, the heated fluid is moving through the conduit in a direction from the proximal end towards the distal end (the flow can go from a proximal end near 130 to a distal end near 112).
With respect to claim 13, the heated fluid is heated air (col 6, lines 51-56 discusses heated respiratory gas, and air is a known respiratory gas, therefore heated air).
With respect to claim 14, the conduit comprises a substantially cylindrical flexible tube (col 4, lines 51-67 discusses the conduit and the tubular structure are both flexible).
With respect to claim 15, the cylindrical tube comprises a corrugated circumferential wall (16 of fig 4; and 133 of fig 7, and `123 of fig 5 appear to show forming the cylindrical tube can be corrugated).
With respect to claim 16, the method is suggested comprising the steps of:
providing a substantially tubular structure (1) having an open proximal end (2) and an open distal end (3; the reference teaches the structure and therefore the method of providing the structure is covered as well);
providing a conduit (16); 
 providing a circumferential securing means (4,5); 
inserting the conduit at least partially into the substantially tubular structure (fig 1 shows the conduit inserted into the tubular structure);
securing the substantially tubular structure about the conduit using the circumferential securing means (col 4, lines 51-67 discusses this); and conducting a fluid through the conduit (col 6, lines 13-56).
	With respect to claim 17, the conduit extends completely through the substantially tubular structure (fig 1 shows that only the connectors extend past 1 and the inner conduit is not seen which means it is completely within the tubular structure).
With respect to claim 18, the conduit comprises a free distal end terminating with a nozzle (as discussed above for claim 10, element 112 of fig 5 can be considered a nozzle and it at a free end of the conduit).
	With respect to claim 19, the substantially tubular structure is secured proximate the free end (seen in fig 1 where the tubular structure is secured at both ends, either of which can be considered free).
	With respect to claim 20, the step of dispensing the fluid from the free end (the discharge of air from 112 is at a free end is dispensed to the user).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huber in view of Rickards.
With respect to claim 6, a relief slot (is not taught by Huber) extending longitudinally inward from one of the proximal end and the distal end.
With respect to claim 7, the relief slot terminates between the one of the proximal end and the distal end and the first securing means (not taught by Huber).
	The reference to Rickards teaches the structure above in the same type of flexible sleeve for covering a conduit with draw string securing structures at the ends of the tubular structure.  It would have been obvious to one skilled in the art to modify the tubular structure of Huber by providing a relief slot extending longitudinally inward from one of the proximal and the distal end terminating between the proximal and distal ends as suggested by Rickards where such is a shown feature to allow for the passage of the securing means from the tubular structure and where such can be reinforced  to help protect the tubular structure from wearing or tearing thereby saving replacement costs.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to White, Hickin, Laybourn, Smith, Kennedy, and Ortiz disclosing state of the art devices and systems of providing a tubular structure over a conduit with securing means at the ends.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903. The examiner can normally be reached Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH